DISMISS and Opinion Filed May 10, 2022




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00044-CV

         SUSAN KESSLER-MUSE A/K/A SUSAN MUSE, Appellant
                             V.
                COLONIAL SAVINGS, F.A., Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-03815-2018

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is appellant’s motion to dismiss the appeal because she no

longer wishes to pursue it. We grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1).


                                         /Robert D. Burns, III/
                                         ROBERT D. BURNS, III
                                         CHIEF JUSTICE


220044F.P05
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

SUSAN KESSLER-MUSE A/K/A                 On Appeal from the 219th Judicial
SUSAN MUSE, Appellant                    District Court, Collin County, Texas
                                         Trial Court Cause No. 219-03815-
No. 05-22-00044-CV       V.              2018.
                                         Opinion delivered by Chief Justice
COLONIAL SAVINGS, F.A.,                  Burns. Justices Molberg and Smith
Appellee                                 participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee COLONIAL SAVINGS, F.A. recover its costs
of this appeal from appellant SUSAN KESSLER-MUSE A/K/A SUSAN MUSE.


Judgment entered May 10, 2022




                                   –2–